DETAILED ACTION
This Office Action acknowledges the applicant’s amendment filed 3 February 2022. Claims 10 and 11 are pending in the application.
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 10 is objected to because of the following informalities:  
In line 17 of claim 10, the applicant states “the tongue (21) is with drawn from”. It appears “with drawn” should be “withdrawn”.
In line 22 of claim 10, the applicant states “of the compartment”. It appears the limitation should states “of the compartment;”.
Appropriate correction is required.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
Regarding claim 10, the applicant states “at least one swiveling dock”. Neither the originally filed specification or figures show more than one swiveling dock. The specification only discusses a single dock, see paragraphs 20, 23, 24, 26, 29, 31 and 32. It appears the claim should read “a swiveling dock”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the top" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Further regarding claim 10, the applicant states “at least one groove (31) located on each side of the cover (30)”. It is unclear if the applicant is saying that there is one groove on each side of the cover, thus a plurality of grooves on the cover with one of the plurality of grooves on each respective side, or if each side of the cover includes at least one groove, where one side of the cover can have more than one groove. Furthermore, it is unclear where the grooves are located on the cover. Since the applicant introduces the term “side” in this claim limitation, it is unclear what side is meant by “at least one groove (31) located on each side of cover (30)”. The cover has six sides [top, bottom, left, right, front and back]. Does that mean that there are six grooves on the cover with one on each side or is there a minimum of six grooves since applicant states “at least one groove located on each side of the cover” meaning one side can have two grooves, while the other five sides can have one groove. For purposes of examination, examiner will assume the cover has two side walls with one groove located on each side wall.

Claim 10 recites the limitation "the tongue" in lines 15, 17 and 27.  However, line 5 of the claim states “at least one tongue”. It appears “the tongue” should be “the at least one tongue”.
Claim 10 recites the limitation "the swiveling dock" in lines 11, 21 and 24.  However, lines 9-10 of the claim states “at least one swiveling dock”. It appears “the swiveling dock” should be “the at least one swiveling dock” as would follow based on the claim amendment. However, in view of the specification objection above, it appears, “at least one swiveling dock” should be “a swiveling dock” with “the swiveling dock” described in lines 11, 21 and 24 being left as is.
Claim 10 recites the limitation "the port" in lines 20, 22 and 23.  However, line 11 of the claim states “at least one port”. It appears “the port” should be “the at least one port”.
Claim 11 recites the limitation "the perimeter" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Allowable Subject Matter
Claims 10 and 11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAVIER A PAGAN whose telephone number is (571)270-7719. The examiner can normally be reached Monday - Thursday: 6:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAVIER A PAGAN/Examiner, Art Unit 3735